DETAILED ACTION
This is in response to Applicant’s reply dated 5/19/21.  Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Wang589 (US 2020/0404589) in view of Wang505 (US 2019/0364505).

Regarding Claim 1 (Currently Amended),
A method comprising: 
assigning, by an access point in a wireless network, a first radio of the access point to a client serving role and a second radio of the access point to a channel monitoring role [Wang589: client serving role == transmit/receive PPDUs; channel monitoring role == WUR mechanism; 0103; an AP, non-AP STAs, WTRU, or other such device may have WUR (wake-up radio) as a companion radio; some usage cases for WUR may include, but are not limited to: IoT devices, low power operation for mobile stations, etc.; 0102; the WUR transceiver 198 may be designed to transmit and receive small amount of data with very low power consumption (e.g., less than 1 mW); 0104; the term primary connectivity radio (PCR) may refer to a main radio with capability to transmit and receive one or more physical layer protocol data units (PPDU) over various channels; the term wake-up radio (WUR) may refer to a companion radio to a PCR with the capability to transmit and/or receive one or more WUR PPDUs; 0105; the term WUR AP may refer to an AP that can transmit and/or receive a WUR PPDU and supports the WUR mechanism]; 



determining, by the access point, that the wireless client is a low bandwidth client [Wang589: 0120; 0130; a STA may indicate its capabilities to receive one or more NBP (narrow band protection)  of broadcast/multicast WUR PPDUs over a 20 MHz channel, or receive flexibly broadcast WUR PPDUs or WUR beacons over a 20 MHz band, for example, in its probe requests, (re)association request, or the like; a STA or an AP may simply indicate the 20 MHz channel number used as WUR channels in the event that it duplicates NBPs of the broadcast WUP or WUR beacons; 0193; a WUR capable device (i.e. WUR STA) may use the WUR receiver (WURx) as an independent receiver (i.e. without using the PCR) to discover a suitable network such as BSS or AP to associate with; this may be called the "WUR only discovery mode; when the WUR transceiver is active (e.g., receiving WUR frames) the WUR STA may receive WUR beacon frames, WUR wake-up frames, WUR discovery frames, or WUR vendor specific frames that provide information about the WUR AP in the reception range of the device containing the WURx; 0194; in this associated state 2235, the associated AP and the STA may further negotiate WUR parameters (e.g., WUR channels or WUR discovery channels) and WUR only discovery method (e.g., WUR beacon frame, WUR discovery frame, WUR wake-up frame, or WUR vendor specific frame) using the PCR transceiver at step 2250; specifically, the associated AP may transmit, to the STA, a response frame that includes the WUR parameters and WUR only discovery method to be configuration result(s); WUR duty cycle parameter; target SS/BSS/ESS/HESS/AP ID; WUR discovery channel(s); WUR channel(s); wake-up ID; wake-up method; and/or WUR discovery mode];

However, Wang589 does not explicitly teach that the access point [switches] the wireless client from the first radio to the second radio of the access point assigned to the channel monitoring role.

POSITA would have considered Wang505’s capability to announce that AP is switching to WUR mode by turning off its PCR to an associated STA and would have incorporated it in Wang589’s AP for its WUR mechanism with its associated STA.

Wang505 teaches:
switching, by the access point, the wireless client from the first radio to the second radio of the access point assigned to the channel monitoring role [Wang505: 0169; an AP may provide a WUR sleep schedule for itself and/or a pass phrase in a WUR Notification Response frame when receiving a WUR Notification frame from a STA that is associated with itself; 0170; AP1 may switch to WUR mode at a scheduled time, which may be immediately proceeded by a (short) beacon which announces that the AP is switching to WUR mode by turning off its PCR; 0160; in another implementation, the AP or peer to peer STA may assign one or more pass phrases to STA1 included in the WUR Notification response frame, e.g., one pass phrase for unicast WUF, one pass phrase for multicast WUF, one pass phrase for broadcast WUF, or one pass phrase for multicast/broadcast WUF; 0158; in one embodiment, the Power Management bit may be reused to indicate WUR mode switching when the non-AP STA and the associated AP have both indicated support for WUR operations in the association process, such as in the Probe Request/Response frames, and in Association Request/Response frames]. 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Wang589 and Wang505 in order to avoid malicious WUFs that intend to wake up the AP often to drain its battery [Wang505: 0174].

Regarding Claim 2,
Wang589 teaches that the associated AP may transmit, to the STA, a response frame that includes the WUR parameters and WUR only discovery method to be used when the STA is in the WUR only discovery mode [Wang589: 0194].

However, Wang589 does not teach that [AP sends] a channel switch announcement (CSA) to the wireless client, to cause the wireless client to switch to the second radio of the access point.

Wang505 teaches:
AP may provide a WUR sleep schedule for itself and/or a pass phrase in a WUR Notification Response frame when receiving a WUR Notification frame from a STA that is associated with itself; 0170; AP1 may switch to WUR mode at a scheduled time, which may be immediately proceeded by a (short) beacon which announces that the AP is switching to WUR mode by turning off its PCR].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Wang589 and Wang505 in order to avoid malicious WUFs that intend to wake up the AP often to drain its battery [Wang505: 0174].

Regarding Claim 3,
wherein determining that the wireless client is a low bandwidth client comprises: identifying a device type associated with the wireless client [Wang589: device type == capability of receiving WUR PPDU; 0121; the flexible WUR PPDU transmission and reception procedure may start with a STA indicating that it is capable of receiving NBPs of the same WUR PPDU over a 20 MHz when it (re)associates with an AP, or at any time during the association (e.g., in a WUR element, or in an action frames or control or management frames); such an indication may also be part of the WUR mode negotiation process]. 

Regarding Claim 4,
wherein determining that the wireless client is a low bandwidth client comprises: monitoring a bandwidth usage or sleep schedule of the wireless client [Wang589: 0139; in one embodiment WUR synchronizing frames may be transmitted using the unused carrier in the 20 MHz bandwidth; these synchronization frames may also be transmitted in conjunction with the WUR PPDU, WUR beacons, and WUR discovery frames thereby allowing the STA to fill the channel with energy on most carriers, and ensuring that a receiver can detect the channel is busy using energy detection techniques whenever a STA sends a WUR PPDU, it may also send WUR beacon(s), WUR discovery frame(s), and/or WUR synchronization frame(s); 0182; in one embodiment involving the fall back to the PCR power save procedure, the PCR may resume its power save procedure but modified in the case that a WUR is enabled; in an example of 802.11ax, the WUR transceiver may be in sleep modes 1805, 1815, 1825, but turn on the PCR transceiver at the target wake-up time ( TWT) set 1810, 1820, 1830; in another example of WUS recovery 1855 at TWT 1850, the WUR transceiver may be in sleep modes 1835, 1845, 1860, but turn on the PCR transceiver at the TWT set 1850, 1865 in the PCR when there is no received WUS 1840; 0193; the WUR STA may activate or turn on its WUR transceiver and may deactivate or put its PCR transceiver in a sleep state, deep sleep state, doze state, or completely unpowered (i.e. shut-off) state; in addition, the WUR STA may also put its WURx into a duty cycle mode and may only turn on its WURx for certain duration (e.g., WURx on time) with a certain periodicity or duty cycle in order to achieve higher WUR STA may receive WUR beacon frames, WUR wake-up frames, WUR discovery frames, or WUR vendor specific frames that provide information about the WUR AP in the reception range of the device containing the WURx]. 

Regarding Claim 5,
further comprising: generating a channel monitoring schedule for the second radio that includes time slots reserved for serving the wireless client [Wang589: 215; the roaming response frame may be a beacon frame or probe response frame; the roaming response frame may contain information, such as: result(s); configuration result(s); WUR duty cycle parameter; target SS/BSS/ESS/HESS/AP ID; WUR discovery channel(s); WUR channel(s); wake-up ID; wake-up method; and/or WUR discovery mode; 0217; the configuration results may be an indication of the configuration with a server, or some configuration authority is successful or not, such as successful, unsuccessful, and the like; 0218; the WUR duty cycle parameter may be used by the WUR STAs in WUR only discovery mode; 0221; the WUR channel(s) may be the WUR channels that the STA may monitor for WUR operations such as WUR only discovery mode and WUR mode]. 

Regarding Claim 6,
); WUR duty cycle parameter; target SS/BSS/ESS/HESS/AP ID; WUR discovery channel(s); WUR channel(s); wake-up ID; wake-up method; and/or WUR discovery mode; 0218; the WUR duty cycle parameter may be used by the WUR STAs in WUR only discovery mode; 0225; a non-AP STA associated with an AP may enter a WUR only discovery mode at the AP's request; for example, an AP may send a roaming request or a roaming setup frame to a non-AP STA]. 

Regarding Claim 7,
wherein the first and second radios operate on the 5 GHz wireless spectrum [Wang589: 0102; as illustrated in FIG. 1E, a WTRU 192 (e.g., IoT device) may include a primary connectivity radio (PCR) transceiver 196 and a WUR transceiver 198; the WUR transceiver 198 may operate as a companion radio to the PCR transceiver 196 to receive a wake-up signal or a wake-up radio (WUR) frame 194; the PCR transceiver 196 may be used to transmit regular 802.11 packets or cellular packets; the WUR transceiver 198 may be designed to transmit and receive small amount of data with very WUR transceiver 198 may operate in 2.4 GHz, 5 GHz and may be extended to Sub 1 GHz]. 
Note:
Being companion radios, both PCR and WUR support 5GHz transmission with an AP.

Regarding Claim 8,
wherein switching the wireless client from the first radio to the second radio of the access point assigned to the channel monitoring role comprises: sending a spoofed basic service set identifier (BSSID) to the wireless client [Wang589: spoofed BSSID == compressed SSID; 0225; the AP may include in the roaming request or roaming setup frame information such as: WUR duty cycle parameter; target SS/BSS/ESS/HESS/AP ID; WUR discovery channel(s); WUR channel(s); wake-up ID; wake-up method; and/or WUR discovery mode; 0227; the target SS/BSS/ESS/HESS/AP ID may be a field that includes the IDs of the target SS, BSS, ESS, HSS, or AP (e.g., the compressed SSID) which may be included in a WUR discovery frame]. 

Regarding Claims 9-17, which recite an apparatus having the same limitations as those in claims 1-8 above, the same rationale of rejection as presented above in claims 1-8 is applicable.
 
Regarding Claims 17-19, which recites a tangible, non-transitory, computer-readable medium storing program instructions that cause a device to execute a process having 

Regarding Claim 20,
wherein the wireless client is a battery-powered Internet of Things (IoT) device [Wang589: 0103; some usage cases for WUR may include, but are not limited to: IoT devices, low power operation for mobile stations, etc].

Response to Arguments
Applicant's arguments filed 5/19/21 have been fully considered but they are not persuasive. 

I.	Applicant argues regarding claims 1, 9, and 17 on pages 9-10 of the Remarks section that Wang589 does not teach that the WUR of access point 192 is assigned to a channel monitoring role.  The channel monitoring in Wang’s system is performed only by the radio of the client and not the access point.
Examiner’s Response:
Wang589 explicitly teaches that an AP may have WUR (wake-up radio) as a companion radio [Wang589: 0103], and the term WUR AP may refer to an AP that can transmit and/or receive a WUR PPDU and supports the WUR mechanism [Wang589: 0105].  In this WUR mechanism, the WUR transceiver 198 (i.e. STA’s side) may be designed to transmit and receive small amount of data with very low power consumption (e.g., less than 1 mW) [Wang589: 0102].  For establishing this WUR mechanism, a STA may indicate its capabilities to receive one or more NBP (narrow band protection)  of broadcast/multicast WUR PPDUs over a 20 MHz channel, or receive flexibly broadcast WUR PPDUs or WUR beacons over a 20 MHz band, for example, in its probe requests, (re)association request, or the like; while a STA or an AP may simply indicate the 20 MHz channel number used as WUR channels in the event that it duplicates NBPs of the broadcast WUP or WUR beacons [Wang589: 120; 130].  During this establishment of WUR mechanism, the associated AP and the STA may further negotiate WUR parameters (e.g., WUR channels or WUR discovery channels) and WUR only discovery method (e.g., WUR beacon frame, WUR discovery frame, WUR wake-up frame, or WUR vendor specific frame) using the PCR transceiver at step 2250; specifically, the associated AP may transmit, to the STA, a response frame that includes the WUR parameters and WUR only discovery method to be used when the STA is in the WUR only discovery mode [Wang589: 0194].  
In summary, an AP has received information about low bandwidth capability of an associated STA; has negotiated WUR parameters (i.e. AP has determined STA’s low power operation mode); has finally transmitted a response frame that includes WUR parameters (i.e. AP has acknowledged with configuration STA’s low power operation mode).  In short, an AP acknowledged its mutually negotiated configuration for the WUR mechanism involving WUR duty cycle, which is to transmit and receive with the associated STA using WUR PPDUs (i.e. WUR mode/ low power operation mode).  This WUR mechanism on AP’s side involving WUR duty cycle about transmit and receive with the associated STA using WUR PPDUs reads on WUR of access point 192 being assigned to a channel monitoring role.

Examiner’s Response:
For purposes of brevity, as explained above in the Office Action, Wang505 in combination with Wang589 teaches that AP1 may switch to WUR mode at a scheduled time, which may be immediately proceeded by a (short) beacon which announces that the AP is switching to WUR mode by turning off its PCR [Wang505: 0170], thus teaching the limitation at issue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468

/Saad A. Waqas/Primary Examiner, Art Unit 2468